Citation Nr: 0007728	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 20 percent 
disabling.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1984 to 
July 1989.   This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Nashville Regional Office 
(RO).  In January 2000, the veteran testified at a Board 
hearing at the RO.


REMAND

The Board finds that the veteran's claims for increased 
ratings for his right and left knee disabilities are well 
grounded under 38 U.S.C.A. § 5107(a), based on his 
evidentiary assertions concerning the severity of his right 
and left knee symptomatology.  King v. Brown, 5 Vet. App. 19 
(1993); Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Since the veteran has submitted well-grounded claims, VA has 
a duty to assist in the development of facts pertinent to his 
claim.  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining an adequate VA examination.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The record reflects that the veteran most recently had a VA 
medical examination in May 1998.  At his January 2000 
hearing, however, he stated that his right and left knee 
disabilities had increased in severity since that time.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (where veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to evaluate the 
current state of the condition, VA must provide a new 
examination).  

In addition, at his January 2000 hearing, the veteran 
identified outstanding medical evidence which is pertinent to 
his claim, including clinical records from the Mountain Home 
VA Medical Center (MC) and his private family physician in 
Mountain City, Tennessee.  As such, an attempt should be made 
to obtain these records.  See Bell v. Derwinski, 3 Vet. App. 
391 (1992). 

It is also noted that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and evidence of record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, VA 
General Counsel has held that where the medical evidence 
shows that the veteran has arthritis of a joint and where the 
diagnostic code applicable to his disability is not based on 
limitation of motion, a separate rating for limitation of 
motion under Diagnostic Code 5003 may be assigned if there is 
additional disability due to limitation of motion.  VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 
(1997).  Thus, it is necessary for the RO to evaluate the 
veteran's service-connected right and left knee disabilities 
in view of the aforementioned General Counsel opinion.  If 
the veteran exhibits both recurrent subluxation/lateral 
instability and the requisite limitation of motion of the 
knee joints, he is entitled to consideration of separate 
compensable ratings under Codes 5003 and 5257.

Additionally, a review of the record reveals that the veteran 
has complained of bilateral knee pain, swelling, easy 
fatigability, and difficulty engaging in physical activities, 
secondary to his knee disabilities.  The Court has held that, 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1999) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  As noted, arthritis is evaluated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (1999).  Therefore, 
arthritis is based solely upon limitation of motion and 38 
C.F.R. §§ 4.40 and 4.45 must be considered in evaluating the 
veteran's right and left knee disabilities.  See also 
38 C.F.R. § 4.59 (1999).

Thus, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims and to ensure 
due process, the case is REMANDED for the following:

1.  After securing any necessary 
authorization for release of medical 
information, the RO should contact the 
Mountain Home VAMC and the veteran's 
private family physician and request 
copies of all clinical records pertaining 
to treatment of the veteran since April 
1995 (not already of record).

2.  After the above records, if any, have 
been secured, the veteran should be 
afforded a VA orthopedic examination, to 
determine the current severity of his 
service-connected right and left knee 
disabilities.  The veteran's claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  Any studies deemed 
necessary, such as X-ray or imaging 
studies, should be performed and the 
results reviewed prior to completion of 
the examination report.  The examiner 
should specifically report range of 
motion of the right and left knees and 
comment on the presence or absence of any 
instability, subluxation, episodes of 
locking, and effusion.  To the extent 
feasible, the examiner should also report 
the degree of any additional range of 
motion loss due to any weakened movement, 
excess fatigability, incoordination, or 
pain on movement, and comment on how and 
to what extent these manifestations 
affect the veteran.  If the severity of 
the manifestations cannot be quantified, 
the examiner should so indicate.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (A remand by the Board confers on 
the veteran, as a matter of law, the 
right to compliance with the remand 
orders).

4.  Thereafter, the case should be 
reviewed by the RO, with consideration of 
all pertinent laws, regulations, and 
Court decisions, to include VA O.G.C. 
Prec. Op. No. 23-97; 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, and 4.59.  

If the benefits sought on appeal are not granted, the veteran 
should be provided a supplemental statement of the case and 
an opportunity to respond.  The case should then be returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


